Citation Nr: 0906432	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a dysthymic disorder  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from November 1952 to 
September 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.    

This case was remanded by the Board in August 2004 in order 
that the Veteran be given the opportunity to identify any VA 
and private treatment records that were not of record, dating 
back to his separation from service in 1954.  The Veteran was 
also afforded VA examinations to determine the nature of his 
present disabilities and to obtain medical nexus opinions.  

Thereafter, the Board denied the appellant's claim in a 
decision dated in July 2007, and the appellant appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Court granted a joint motion for remand 
with respect to the denial of service connection for a 
dysthymic disorder.  This was done by a June 2008 order.

(The July 2007 Board decision also denied service connection 
for a right shoulder disability, and remanded claims of 
service connection for degenerative disc disease and for 
gastroesophageal reflux disease (GERD), hiatal hernia, 
esophagitis, and dysphagia.  Because the case was pending for 
some time before the Court, it appears that the agency of 
original jurisdiction (AOJ) has not yet had opportunity to 
undertake the development directed with respect to the issues 
addressed in the Board's 2007 remand; this should still be 
done.)  


REMAND

In a June 2008 joint motion for remand filed with the Court, 
the parties agreed that the Board had not offered an adequate 
rationale for rejecting a November 1999 diagnosis of 
dysthymia.  The Board had dismissed this diagnosis on the 
grounds that it was not rendered in accordance with 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV), as is required for diagnosis of a mental 
disorder for VA purposes.  See 38 C.F.R. § 4.125 (2008).  The 
parties noted that the November 1999 examiner was a doctor at 
a VA Medical Center (VAMC), which means that he should, 
according to the parties, be aware that VA uses DSM-IV when 
rendering psychological diagnoses.  The parties also 
submitted that the November 1999 examiner's use of GAF scores 
was evidence that DSM-IV criteria had in fact been applied 
when arriving at the diagnosis.  In support of this 
contention the parties noted that this doctor stated that the 
appellant's diagnoses and global assessment of functioning 
(GAF) score were documented in "CPRS" (VA's Computerized 
Patient Record System).  Because the record does not contain 
any CPRS records showing the diagnoses and GAF scores to 
which the November 1999 VA examiner referred, the Board will 
remand to ensure that the record is complete.  

Included in recently received medical evidence is a July 2008 
mental health note that includes diagnoses of post-traumatic 
stress disorder (PTSD) and dysthymic disorder.  
Interestingly, also included is an August 2008 progress note 
authored by the psychiatrist who saw the veteran a month 
earlier and who changed the diagnoses to neurotic depression 
and anxiety, but not PTSD or dysthymic disorder.  Because the 
evidence shows such varied diagnosis, even within a one-month 
period, the Board will also remand for another VA examination 
to determine as precisely as possible the current 
diagnosis(es), and to obtain a medical nexus opinion.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should take the steps 
necessary to obtain and associate with 
the record any pertinent CPRS records 
from prior to November 23, 1999.  

The AOJ should also contact the Veteran 
and ask him to identify any private or VA 
medical evidence not previously 
identified.  The AOJ should then obtain 
and associate with the record any such 
pertinent evidence not already of record.  

2.  After taking action to obtain 
records, the AOJ should arrange for the 
Veteran to undergo a VA examination by a 
psychiatrist in order to determine 
whether the Veteran has a dysthymic 
disorder.  If a dysthymic disorder is 
diagnosed, a medical opinion should be 
provided as to whether it is at least as 
likely as not that the disability is 
related to the Veteran's period of 
military service from November 1952 to 
September 1954.  

The examiner is asked to comment on the 
multiple opinions of record that show 
varied assessments.  (Specifically, a 
November 23, 1999, psychiatrist's generic 
evaluation note diagnosed dysthymic 
disorder based on diagnoses and GAF 
score(s) that the examiner noted were 
contained in the Computerized Patient 
Record System (CPRS).  Also, of record is 
a diagnosis provided by a July 28, 2005, 
VA examiner, who diagnosed only alcohol 
dependence in partial remission.  
Additionally, there are of record notes 
by VA psychiatrist A.K., which diagnosed 
PTSD and dysthymic disorder in a July 
2008 note, and neurotic depression--but 
not PTSD or dysthymic disorder--in an 
August 2008 note.  In attempting to 
reconcile these diagnoses, the examiner 
is also asked, if possible, to comment on 
the effect, if any, the Veteran's divorce 
from his third wife shortly before the 
November 1999 diagnosis may have had on 
that diagnosis.)  

For any dysthymic disorder diagnosed or 
found to have existed during the pendency 
of this claim, which was filed in June 
2001, the examiner should opine whether 
the dysthymic disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Action should also be taken to 
comply with the Board's 2007 remand.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

